                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ABDULLAH SHAKOOR,
          Plaintiff
             V.                       :Case No. 3:18-cv-45-KRG-KAP
B. TAGGART, et al.,
          Defendants

                             Memorandum Order

             This matter has been referred to Magistrate Judge Keith

A.   Pesto     for   pretrial   proceedings     in   accordance   with   the

Magistrates Act, 28 U.S.C.§ 636 and Local Civil Rule 72.

             The Magistrate Judge filed a Report and Recommendation

on July 2, 2018 at ECF no. 18, recommending that the complaint be

dismissed as to defendants Griffith and Miles. The Magistrate Judge

did not consider the motion to dismiss at ECF no. 14.

             The parties were notified that, pursuant to 28 U.S.C.§

636(b) (1), they had fourteen days to file written objections to the

Report and Recommendation. Plaintiff filed timely objections at ECF

no. 20, and a response to the defendants' motion to dismiss, ECF

no. 19 that I reject as meritless.

             After de nova review of the record of this matter,          the

Report   and      Recommendation,   and   the   objections   thereto,    the

following order is entered:
            AND NOW,   this   2s+iiay   of March, 2019, it is

             ORDERED that the complaint is dismissed as to defendants

Griffith and Miles as recommended in the Report and Recommendation

at ECF no. 18, which is adopted as the opinion of the Court. The

motion to dismiss at ECF no.       14 is denied as moot.    The matter

remains with the Magistrate Judge for further proceedings. I will

consider the Magistrate Judge's Report and Recommendation at ECF

no.   30   (recommending that defendants'    motion to dismiss at ECF

no.22 be granted)      when plaintiff has had an opportunity to file

objections thereto.


                                    BY THE COURT:




                                    KIM R. GIBSON,
                                    UNITED STATES DISTRICT JUDGE

Notice to counsel of record by ECF and by U.S. Mail to:

            Abdullah Shakoor, Reg. No. 17161-056
            F.C.I. Petersburg - Low
            P.O. Box 1000
            Petersburg, VA 23804




                                    2
